Citation Nr: 1106501	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  04-16 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased initial rating for cyclothymic 
disorder, rated as 30 percent disabling prior to July 14, 2003, 
and as 50 percent disabling since July 14, 2003.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1987 to 
December 1989, from April 1992 to February 1994, and from July 
1996 to July 2001.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2002 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO), that granted service connection for 
cyclothymic disorder and assigned a 30 percent rating for the 
disability, effective July 9, 2001.  In December 2009, the Board 
remanded the claim for an initial rating higher than 30 percent 
for cyclothymic disorder and the derivative TDIU claim raised 
during the course of his appeal for additional development and 
consideration.    

The RO issued a decision in November 2010 increasing the rating 
for cyclothymic disorder from 30 to 50 percent, effective July 
14, 2003.  However, as this grant does not represent a total 
grant of benefits sought on appeal, the claim for increase 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From July 9, 2001, to July 14, 2003, the Veteran's 
cyclothymic disorder was productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks, 
due to such symptoms as: suspiciousness, chronic sleep 
impairment, depressed mood, and anxiety, but did not result in 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; and impaired abstract 
thinking.  

2.  Since July 14, 2003, the Veteran's cyclothymic disorder has 
been productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships; and 
panic attacks more than once a week, but does not result in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; and neglect of personal 
appearance and hygiene.


CONCLUSIONS OF LAW

1.  From July 9, 2001, to July 14, 2003, the criteria are not met 
for an initial rating higher than 30 percent for cyclothymic 
disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.130, Diagnostic Code (DC) 9431 (2010).

2.  Since July 14, 2003, the criteria are not met for an initial 
rating higher than 50 percent for cyclothymic disorder.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.130, 
Diagnostic Code (DC) 9431 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2001 and May 2009; 
rating decisions in July 2002 and November 2010; a statement of 
the case in March 2004; and a supplemental statement of the case 
in September 2009.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the November 2010 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

II.  Governing Laws and Regulations for Increased-Rating Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based, as far as practically can be determined, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as to 
which of two ratings apply under a particular diagnostic code, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's cyclothymic disorder is rated under DC 9431, which 
applies to cyclothymic disorder.  38 C.F.R. § 4.130 (2010).  

Under Diagnostic Code 9431, a 30 percent rating is assigned for a 
mental disorder (including cyclothymic disorder) when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as: depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; and mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is assigned when the psychiatric condition produces 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  A 70 
percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.  A 100 percent rating is 
assigned when there is total occupational or social impairment 
due to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9431 (2010).

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health illness.  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of the 
percentage VA disability rating to be assigned; the percentage 
evaluation is to be based on all the evidence on occupational and 
social impairment.  38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95 
(1995); 60 Fed. Reg. 43186 (1995).  

A.  Entitlement to an Initial Rating Higher than 30 Percent for 
the Cyclothymic Disorder from July 9, 2001, to July 14, 2003 

The evidence of record for consideration concerning this initial 
time period includes the report of the Veteran's October 2001 VA 
compensation examination and VA outpatient treatment records 
dated from August 2002 to April 2003.  Based on this evidence, 
the Board finds that the Veteran is not entitled to an initial 
rating higher than 30 percent during the period under 
consideration.

First, the Veteran's October 2001 VA psychiatric examination 
revealed that he was pleasant, friendly, cooperative and serious-
minded.  He was oriented to time, place, and person and casually 
dressed and well-groomed.  The examiner noted his affect was 
"intense" but not inappropriate, and his mood was euthymic.  
The Veteran's judgment, memory, and insight were intact.  He 
reported to the examiner that he suffered from consistent periods 
of depression with occasional periods of elation.  The Veteran's 
subjective complaints also included a statement that he got very 
depressed, dejected, and sensitive and that he tended to isolate 
and withdraw.  He also complained of having difficulty sleeping 
and experiencing paranoia.  However, the examiner opined that his 
depressive component was wrapped up within the cyclothymic 
disorder.  The examiner also stated that the Veteran was not felt 
to be a danger to himself or others.  The examiner further noted 
the Veteran was unemployed at the time of the examination and had 
been since leaving service.  He confirmed the diagnosis of 
cyclothymic disorder and assigned a GAF score of 60.

The VA treatment records dated from August 2002 to April 2003 
also show the Veteran's diagnosis and treatment of cyclothymic 
disorder, mainly pertaining to his subjective complaints of 
depression and isolation.  An August 2002 psychiatric outpatient 
note reflects that the Veteran was oriented and aware with 
moderate depression and mild anxiety.  There were no suicidal 
ideations or psychotic symptoms.  A January 2003 VA treatment 
record also noted the Veteran's mood was "ok" with adequate 
affect.  Further, there were no suicidal or homicidal ideations, 
intents, or plans.  These VA treating physicians did not assign 
any GAF scores.  

The October 2001 VA examination assigned a GAF score of 60.  
Under DSM-IV, a GAF score of 60 indicates moderate symptoms (flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (few friends, conflicts with peers or co-workers).  
Diagnostic and Statistical Manual of Mental Disorders (4th ed.) 
(DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

The symptoms listed in the Rating Schedule for a 30 percent 
rating require occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

Considering all of this evidence in the aggregate, the Veteran 
had no more than occupational and social impairment with 
occasional decrease in work efficiency.  He had deficiencies in 
most of the required areas for a 30 percent rating, including 
some social isolation, depression, and anxiety.  Although there 
was evidence of disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships, these factors alone are not enough to 
warrant an increased rating since the Veteran did not exhibit the 
other symptoms required for an initial 50 percent rating, 
including: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; and impaired 
abstract thinking.  

In sum, the weight of the credible evidence demonstrates that the 
Veteran's cyclothymic disorder does not warrant an initial rating 
in excess of 30 percent under DC 9431 for the period under 
consideration.  As the preponderance of the evidence is against 
the claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

B.  Entitlement to an Initial Rating Higher than 50 Percent since 
July 14, 2003

In determining whether the Veteran is entitled to an initial 
rating higher than 50 percent since July 14, 2003, the Board has 
reviewed the statement from the Veteran's wife, dated July 2003; 
his VA treatment records from August 2003 to April 2004; and, 
reports of the July 2009 and December 2009 VA compensation 
examinations.  On the whole, this evidence shows that the 
Veteran's cyclothymic disorder does not warrant an initial rating 
higher than his currently assigned 50 percent for the period 
under consideration.  

The Veteran's wife's July 2003 statement indicated that the 
Veteran is suffering from severe depression and paranoia.  She 
stated that the Veteran becomes physically ill when he has to 
leave the house and avoids crowded locations, such as grocery 
stores, malls or public events.  She reported that he suffers 
from uncontrollable mood swings even with his medications.  
Additionally, the Veteran's wife stated that the Veteran is 
unable to maintain employment as a result of his depressive mood 
swings.  Finally, she stated that the Veteran faces these 
problems on a daily basis.  

On VA examination in July 2009, the Veteran reported that he had 
not had unusual or uncontrollable mood swings, severe depression 
or manic-like feelings over the past year.  He stated that he had 
been recently employed with Disney but had lost his job in March 
2009 as a chef and stage manager when his position was eliminated 
due to the economy.  As a result, he had not been employed since 
March 2009 and had thoughts of suicide because he felt he let his 
family down.  The Veteran revealed that he had been accepted into 
a university to study stage management.  During the physical 
examination, the examiner noted that the Veteran's appearance was 
clean and he was casually dressed.  His psychomotor activity was 
unremarkable, and he had clear and coherent speech.  His affect 
was appropriate and his mood was good and euthymic.  He was 
oriented in all spheres and had intact memory, judgement, and 
insight.  Thought process and content were unremarkable.  There 
was no evidence of delusions, hallucinations, inappropriate 
behavior, obsessive/ritualistic behavior, or episodes of 
violence, or homicidal thoughts.  He had good impulse control.  
The Veteran was found to have sleep impairment and panic attacks 
that were manifested by nausea, vomiting, or generalized 
increased anxiety when the Veteran had upcoming appointments or 
meetings.  

As a result of the above examination, the July 2009 examiner 
diagnosed the Veteran with cyclothymic disorder and determined 
that the Veteran's unemployment was not due to his cyclothymic 
disorder.  Further, the examiner stated that the Veteran suffered 
from "occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to his 
mental disorder."  The examiner noted this was because the 
Veteran could isolate himself and avoid social contacts when 
stressed or feeling depressed.  He also observed that the loss of 
the Veteran's job in March 2009 had impacted his self-esteem.  
The examiner assigned a GAF score of 55.  

Additionally, pursuant to the Board's prior December 2009 remand, 
a VA examiner reviewed the Veteran's file to render a medical 
opinion.  The examiner opined that the Veteran did not have a 
mental condition which precluded him from seeking, obtaining, and 
maintaining gainful employment.  He explained that the Veteran 
had been gainfully employed for 4.5 years as both a college-
trained chef and in stage and productions and that he was laid 
off in March 2009 due to downsizing in the poor economy and not 
because of his work performance.  Although the Veteran had 
experienced disappointment from the downsizing, he expressed a 
desire to attend college again and seek a degree in stage 
production and did not report any psychological barriers to 
attending college or seeking and obtaining future employment.  
This examiner did not assign the Veteran a GAF score.  

The Board has also reviewed the Veteran's VA outpatient treatment 
records dated from August 2003 to April 2004.  An August 2003 VA 
treatment record noted the Veteran's GAF score as 50, based on 
the lack of improvement in the Veteran's depression with symptoms 
of paranoia and anxiety.  Similarly, a mental status evaluation 
from February 2004 found the Veteran's mood to be good but noted 
that he had stopped taking his medications due to nausea.  The VA 
physician also indicated that the Veteran's psychomotor activity 
was within normal limits and that his speech was clear, coherent, 
and non-pressured.  His affect was described as full range, and 
there was no evidence of psychosis, hallucinations, delusions, or 
suicidal or homicidal ideations.  The Veteran was assigned a GAF 
score of 50.  

In an April 2004 VA mental health note, the Veteran reported 
depression with decreased interest in activities, severe social 
isolation with complete withdrawal, irritability, decreased 
energy and motivation, inability to initiate or maintain social 
interactions, mood swings, decreased appetite, extremely low 
self-esteem, and feelings of worthlessness, hopelessness, 
helplessness, and guilt.  He complained that when he became 
depressed, he would have paranoid delusions concerning his 
estranged wife.  He maintained that he was unable to tolerate 
social interactions and had severe anxiety that was characterized 
by vomiting, palpitations, sweating, and a sense of doom when 
placed in social settings.  He stated that he vomited daily 
before leaving the house due to his anxiety.  He reported that he 
was unable to maintain employment because he could not interact 
with peers and authority figures due to his paranoia, anxiety, 
and poor coping skills.  He complained of problems with 
concentration and short-term memory and stated that he spent 
money impulsively on items that he could not afford and did not 
use.  He maintained that his relationship with his wife had 
deteriorated secondary to his lack of motivation, paranoia, and 
depressive symptoms.  During the mental examination, the treating 
physician noted that the Veteran's mood was "bad" and his 
affect was dysphoric and guarded.  The Veteran was also found to 
have psychomotor retardation and limited insight.  However, the 
Veteran's speech was unremarkable, his thoughts were organized, 
and he had fair judgment.  The treating physician did not find 
that the Veteran suffered from suicidal or homicidal ideations 
such that he would be a threat to himself or others.  There was 
no indication of a cognitive deficit or memory impairment.  The 
Veteran had limited insight and paranoid delusions.  The Veteran 
was found to be depressed with severe social anxiety and assigned 
a GAF score of 50.    

VA treatment reports dated in August 2003, February 2004, and 
April 2004 assigned GAF scores of 50, and the July 2009 VA 
examination assigned a GAF score of 55.  Under DSM-IV, a GAF 
score of 55 indicates moderate symptoms (flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (few 
friends, conflicts with peers or co-workers).  A GAF score of 50 
indicates serious symptoms (suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (no friends, unable 
to keep a job).  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

Considering all of the evidence in the aggregate, the Veteran has 
no more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as panic 
attacks more than once a week; disturbances of motivation and 
mood; and difficulty in establishing and maintaining effective 
work and social relationships.  While the Veteran exhibited some 
problems with affect and motivation, he did not exhibit the type, 
frequency and severity of symptoms required for a rating higher 
than 70 percent, which requires deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; and neglect of personal appearance and hygiene.  
Although the Veteran has been shown to have panic attacks when 
confronted with social situations, the evidence does not indicate 
that this amounts to near-continuous panic affecting his ability 
to function independently, appropriately and effectively.  
Indeed, the Veteran had been able to maintain a job for 4.5 years 
before he was laid off due to the poor economy.  Additionally, 
while the Veteran admitted to some problems with impulsive 
shopping, the Board finds that this does not amount to the level 
of impaired impulse control characterized by unprovoked 
irritability with periods of violence as required in the criteria 
for a higher rating.  

In sum, the weight of the credible evidence demonstrates that the 
Veteran's cyclothymic disorder does not warrant an initial rating 
in excess of 50 percent under DC 9431 for the period under 
consideration.  As the preponderance of the evidence is against 
the claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

C.  Extra-Schedular Consideration

The Board finds no evidence that the Veteran's service-connected 
cyclothymic disorder presents such an unusual or exceptional 
disability picture at any time so as to require consideration of 
an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  The 
objective medical evidence of record shows that manifestations of 
the Veteran's service-connected cyclothymic disorder do not 
result in a marked functional impairment to a degree other than 
that addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, 
the degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  The Board finds that the evidence does not show frequent 
hospitalization due to the cyclothymic disorder or that the 
disability causes marked interference with employment beyond that 
envisioned by the schedular rating already assigned.  
Consequently, the Board concludes that referral of this case for 
consideration of an extra-schedular rating is not warranted.  
Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

As support for his opinion, the examiner noted the Veteran was 
gainfully employed with the Disney Corporation for four and a 
half years-initially as a college trained chef and later as a 
stage manager.  Moreover, the Veteran lost his employment with 
the Disney Corporation as a result of downsizing due to the 
economy, and not due to the Veteran's performance.  Finally, the 
examiner stated that the Veteran indicated he wished to attend 
college again and obtain a degree in stage production, a fact 
which was also present in the July 2009 VA examiner's opinion.  
As the Court has stated, the record must reflect some factor that 
takes a particular case outside the norm in order for a claim for 
individual unemployability benefits to prevail.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The mere fact that a Veteran 
is unemployed or has difficulty obtaining employment is not 
enough.  Id.  The question is whether he is capable of performing 
the physical and mental acts required by employment, not whether 
he can find employment.  And in this particular instance, the 
December 2009 VA examiner has indicated the Veteran is not 
precluded from obtaining or maintaining employment that may be 
considered substantially gainful.


ORDER

An initial rating higher than 30 percent from July 9, 2001, to 
July 14, 2003, and an initial rating higher than 50 percent since 
July 14, 2003, are denied.  


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim for TDIU.  

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2010).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991). 

In this case, the Veteran has been granted a 50 percent rating 
for cyclothymic disorder, a 10 percent rating for bilateral pes 
planus, a 10 percent rating for low back strain, a 0 percent 
rating for left shin splints, and a 0 percent rating for right 
shin splints.  The combined disability rating is 60 percent.  38 
C.F.R. § 4.25, Table I, Combined Ratings Table (2010).  The 
Veteran does not currently meet the percentage criteria laid out 
in 38 C.F.R. § 4.16(a) (2010).  

However, even if the Veteran does not meet the percentage 
criteria laid out in 38 C.F.R. § 4.16(a), if his service-
connected disabilities nevertheless prohibit him from sustaining 
gainful employment, a TDIU rating may still be assigned if his 
service-connected disabilities prevent him from securing or 
following a substantially gainful occupation.  38 C.F.R. 
§ 4.16(b) (2010).  Rating boards should refer to the Director of 
the Compensation and Pension Service for extra-schedular 
consideration of all cases of Veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a).

The Board remanded this case in December 2009 for a VA examiner 
to render an opinion on whether the Veteran is unemployable due 
to his service-connected disabilities.  In a December 2009 
opinion, the VA examiner found that the Veteran did not have a 
mental condition that precluded him from seeking, obtaining, and 
maintaining gainful employment.  However, the VA examiner did not 
opine on the rest of the Veteran's service-connected disabilities 
and whether he was no longer able to be employed due to those 
disabilities.  The lack of an opinion as to whether the Veteran 
was unemployable solely due to all of his service-connected 
disabilities renders the December 2009 VA examination inadequate 
because it failed to provide the opinion requested in the 
previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
As it remains unclear to the Board whether the Veteran's 
service-connected disabilities, to include bilateral pes planus, 
low back strain, left shin splints, and right shin splints, 
prohibit him from sustaining gainful employment, the Board finds 
that a remand for an examination to assess the overall effect of 
the Veteran's service-connected disabilities alone on his ability 
to obtain and retain employment is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to ascertain the impact of his 
service-connected disabilities on his 
unemployability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities on his 
employability.  The examiner should opine 
as to whether it is as likely as not (50 
percent or more probability) that the 
Veteran's service-connected disabilities 
(cyclothymic disorder, bilateral pes 
planus, low back strain, left shin 
splints, right shin splints) without 
consideration of his nonservice-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.  The rationale for any opinion 
should be provided. 

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


